Title: From James Madison to Simon Snyder, 5 July 1810
From: Madison, James
To: Snyder, Simon


Sir
Washington July 5. 1810
I have duly received your letter of June 9. covering the Resolutions of the General Assembly of the Commonwealth of Pennsylvania, adopted at their last session.
The principles & purposes avowed in these Resolutions, are such as were to be expected from a State which has given so many proofs of its readiness to maintain the rights & honor of the Nation, against foreign aggressions and insults.
In this renewed pledge of their co-operation whenever, in the opinion of the National Councils, an appeal to the patriotism & force of the Amn. people becomes necessary, the Genl. Assembly, afford an example, equally animating to those charged with the interests of the Union, & worthy the emulation of every member of it.
Accept, Sir assurances of my high respect
